Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on June 7, 2021.
Claims 1-20 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not described in the specification how the rotary motions applied to the pivot arms apply an opening or closing motion to the anvil, since it appears that the pivot arms themselves are freely rotating with respect to the pivot axis (PPA) as they are shown in Fig. 56. Furthermore, it is not described in the .
All remaining claims are rejected as they depend from rejected independent claims 1 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US Pub. No. 2016/0174975 A1, herein, Shelton).
Regarding claim 1, Shelton discloses, a surgical instrument (10 – Fig. 1), comprising: 
a surgical end effector (200) defining a central end effector plane (parallel to axis SA-SA in Fig. 6) and comprising: 
a first jaw (210); and 
a second jaw (250) configured to mate with said first jaw along said central end effector plane and be pivotally coupled thereto for selective pivotal travel about a pivot axis (A-A in Fig. 6) transverse to said central end effector plane Fig. 12) and a closed position (Fig. 13) (Para [0175]), said surgical instrument further comprising: 
a rotary closure drive shaft (264, 268) operably interfacing with a source (28 and “motor arrangement” – Para [0177]) of rotary control motions; and 
a closure assembly (110, 120) operably coupled to said second jaw at first and second attachment points (272, 274), wherein said first attachment point is located a first lateral distance from said central end effector plane and said second attachment point is located a second lateral distance from said central end effector plane (Fig. 10), and wherein said closure assembly is configured to generate axial and pivotal closure motions in response to rotary control motions applied thereto by said rotary closure drive shaft to move said second jaw between said open position and said closed position (Para [0175] and [0177], Figs. 6 and 12-13).
Shelton does not expressly disclose that said first lateral distance differs from said second lateral distance.
It would have been an obvious matter of design choice to modify the surgical instrument disclosed by Shelton so that the first lateral distance differs from said second lateral distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious to modify each lateral distance to further accommodate various tissue areas within the body.
 
Regarding claim 14, Shelton discloses a surgical end effector (200 – Fig. 1) defining a centrally disposed end effector plane (parallel to axis SA-SA in Fig. 6) and comprising: 
a first jaw (210) comprising a first jaw attachment portion (211) defining a first axially extending vertical attachment face (Fig. 6); 
a second jaw (250) comprising a second jaw attachment portion (260) defining a second axially extending vertical attachment face configured to slidably confront said first axially extending vertical attachment face along said centrally disposed end effector plane (Fig. 6, Para [0175]); and 
a pivot member (264, 268) extending through said first jaw attachment portion and said second jaw attachment portion to pivotally couple said first and second jaws together about a pivot axis transverse to said centrally disposed end effector plane between an open position (Fig. 12) and a closed position (Fig. 13) (Para [0175]), said surgical end effector further comprising a closure assembly comprising: 
a first closure member assembly (122, 270) pivotally coupled to said second jaw; and 
a second closure member (120, 123) configured for selective axial movement in response to rotary motions applied thereto, said second closure member in operable engagement with said first closure member assembly such that when said second closure member axially moves in a first direction (PD in Figs. 6 and 12), said first closure member assembly applies a first pivoting motion to said second jaw to move said second jaw to said open position and when said second closure member moves in a second axial direction (DD in Figs. 6 and 13), said first closure member assembly applies a second pivoting motion to said second jaw to move said second jaw to said closed position (Para [0175] and [0177]).

Regarding claim 15, Shelton discloses the surgical end effector as recited above wherein said first closure member assembly (270) is configured to movably interface with said second closure member (123) but is not coupled thereto (Fig. 6).

Regarding claim 17, Shelton discloses the surgical end effector as recited above further comprising a firing member (300, 310) movably supported within said first jaw and being movable between a starting position (“unactuated or starting position”, Fig. 12) and an ending position upon application of rotary firing motions thereto, said firing member configured to apply additional closure motions to said second jaw when said second jaw is in said closed position and said firing member is driven in a distal direction (DD) (Para [0177]).

Regarding claim 18, Shelton discloses the surgical end effector as recited above wherein said second closure member is configured to be driven axially at a closure rate, and wherein said firing member is configured to be driven axially at a firing rate that is the same as said closure rate (Para [0177]).
Regarding claim 20, Shelton discloses a surgical instrument (10 –Fig.1), comprising: 
a housing (20); 
100) operably interfacing with said housing; 
a surgical end effector (200) defining a centrally disposed end effector plane (parallel to axis SA-SA in Fig. 6), said surgical end effector comprising: 
an elongate channel (210) configured to operably support a surgical staple cartridge (230) therein (Fig. 6) and operably coupled to said elongate shaft for selective articulation relative thereto (Para [0168], Fig. 1); 
an anvil (250) pivotally coupled to said elongate channel for selective pivotal travel between an open position (Fig. 12) and a closed position (Fig. 13); 
a firing member (300) movably supported in said elongate channel for selective axial travel therein between a starting position (“unactuated or starting position”, Fig. 12) and an ending position upon application of rotary firing motions thereto (via “motor arrangement” – Para [0174]), said firing member configured to engage said anvil when said anvil is in said closed position (Para [0177], Figs. 12-13); and 
a closure assembly (120) operably coupled to said anvil at first and second attachment points (272, 274), wherein said first attachment point is located a first lateral distance from said centrally disposed end effector plane and said second attachment point is located a second lateral distance from said centrally disposed end effector plane (Fig. 10), wherein said closure assembly is configured to generate axial and pivotal control motions in response to rotary closure motions applied thereto to move said anvil between said open position and said closed position (Para [0175] and [0177], Figs. 6 and 12-13), and wherein said surgical instrument further comprises: 
310) operably interfacing with a rotary firing motor (“motor arrangement”) supported by said housing and operably interfacing with said firing member to apply said rotary firing motions thereto (Para [0174]); and 
a rotary closure shaft (110) operably interfacing with a rotary closure motor (“motor arrangement”) supported by said housing (20) and operably interfacing with said closure assembly to apply said rotary closure motions thereto (Para [0177]).
Shelton does not expressly disclose that said first lateral distance differs from said second lateral distance.
It would have been an obvious matter of design choice to modify the surgical instrument disclosed by Shelton so that the first lateral distance differs from said second lateral distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious to modify each lateral distance to further accommodate various tissue areas within the body.

Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive. 
While examiner appreciates Applicant’s explanation of the operation of the claimed invention in response to the 35 U.S.C. 112(a) rejection, the rejection is maintained. Examiner interprets applicant to attempt to clarify the claimed invention by the annotated Fig. 59 on Page 14 in addition to the following statement:
The fact that the closure linkage assembly (12530) is pivotally attached to the anvil (12300) allows closure linkage assembly (12530) to pivot relative to the anvil (12300) as the closure shuttle (12520) is driven axially, but that pivotal relationship does not prevent the closure linkage assembly (12530) from applying the closure and opening forces to the anvil (12300).”
However, it is not clear whether or not the pivot arms are fixed to the anvil at pin 12560. The pivot arms appear to be able to freely pivot relative to the anvil. In other words, applicant’s argument do not clarify how the pivot arms push the anvil in an upward direction to open, or pull the anvil in a downward direction to close, or how a moment arm is created if the pivot arm is allowed by the pin to freely swing or pivot relative to the anvil. Furthermore, there is no description of the pivot arms being fixed to the anvil at the pin in the specification, drawings, or claims of the instant application, therefore, one skilled in the art to which it pertains, or with which it is most nearly connected, would not be enabled to make and/or use the invention. Examiner maintains the 35 U.S.C. 112(a) rejection as recited above. 
In regards to Applicant’s argument regarding the 35 U.S.C. 112(a) rejection of the how the firing member is configured to apply additional closure motions to said second jaw when said second jaw is in said closed position, examiner assumes that the anvil engagement tabs 12628 should engage the anvil 12300 to apply further closure motions in a manner similar to how the retention flanges 12634 engage the channel 11210. However, no corresponding channel or slot within the anvil with which the engagement tabs 12628 can interact is shown or described anywhere in the specification, drawings, or claims of the instant application. In fact, the engagement tabs are spaced apart from the anvil in Fig. 55 never shown as engaging with the anvil. Therefore, one skilled in the art to which it pertains, or with which it is most nearly not be enabled to make and/or use the invention. Examiner maintains the 35 U.S.C. 112(a) rejection as recited above. 

In regards to applicant’s argument that 
“The closure tube assembly (120) is not attached in any way to the anvil ramp segments (272, 274). See FIG. 12 of Shelton, IV et al. As can be seen in that Figure, the distal end (122) of the closure tube (130) is completely proximal to the ramp (272).”
This is not persuasive for the following reasons:
Applicant does not require the claimed closure assembly to be attached to the second jaw, but merely requires the “closure assembly to be operably coupled to said second jaw”. Examine interprets the engagement of the closure tube (120) with the second jaw (250) at points 272 and 274 disclosed by Shelton during the closing operation of the end effector to be equivalent to the closure tube being operably couple to the second jaw. Therefore examiner maintains the rejection as recited above.

In regards to applicant’s argument that 
“Applicant submits that the distal end (122) of the closure tube (120) is not coupled to the closure ramp portion (270) of the anvil and that there is no teaching of record that would have led the skilled artisan to make the extensive modifications to the Shelton, IV et al. to satisfy that recitation.”
This is not persuasive for the following reasons:
Examiner interprets the first closure member to be pivotally coupled to said second jaw that at the point where the distal end (122) of the closure tube (120) contact 

In regards to applicant’s argument that 
“Second, there is no motivation of record that would have led the skilled artisan to modifying the positions of the ramp segments as it could dictate the use of a different cartridge configuration, increase the magnitude of closure force that is needed to close the anvil and possibly lead to the jamming of the anvil and instrument failure. The Office has asserted that such modification would "further accommodate various tissue areas within the body" without explaining exactly how such modifications would actually do so.”
This is not persuasive for the following reasons:
Applicant has provided no evidence that a modification to the size and/or shape of the ramp segments of Shelton at which the claimed first and second attachment points are located would destroy the invention. Applicant’s claims that it could dictate the use of a different cartridge configuration, increase the magnitude of closure force that is needed to close the anvil and possibly lead to the jamming of the anvil and instrument failure are mere speculation. Therefore, examiner maintains the rejection as recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





June 9, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731